Citation Nr: 1825407	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-33 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 40 percent for prostate cancer with erectile dysfunction, to include whether the reduction of prostate cancer from 100 percent disabling to 40 percent disabling, effective October 1, 2012, was proper.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq. 





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the July 2012 rating decision, the Agency of Original Jurisdiction (AOJ) reduced the disability rating for prostate cancer with erectile dysfunction from 100 percent disabling to 40 percent disabling, effective October 1, 2012.  The Veteran filed a notice of disagreement (NOD) with this decision in November 2012, and perfected a timely appeal of this decision in July 2014.  In the February 2015 rating decision, the AOJ granted service connection for the Veteran's PTSD, and evaluated it as 50 percent disabling, effective September 30, 2013.  The Veteran filed an NOD with this decision in August 2015, and perfected a timely appeal of this decision in October 2016.  

The Board also notes that in the March 2014 rating decision, the AOJ denied the Veteran's claim for service connection for ischemic heart disease.  The Veteran filed an NOD with the denial of this claim in September 2014, and the claim was readjudicated in the August 2016 Statement of the Case (SOC).  However, in his October 2016 VA Form 9, the Veteran indicated that he was only wished to appeal the claim for entitlement to an initial rating in excess of 50 percent for his service-connected PTSD.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). As such, the issue of entitlement to service connection for cellulitis is not before the Board.

The Veteran testified before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing has been associated with the claims file.  

As will be discussed below, the evidence of record suggests that the Veteran may be unable to work as a result of his service-connected disability. As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

The issues of to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).












FINDINGS OF FACT

1. The discontinuance of the 100 percent evaluation for prostate cancer residuals status post radical prostatectomy is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2. The procedural requirements of 38 C.F.R. § 3.105 (e) were properly and appropriately completed in this case. 

3. Following October 1, 2012, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

4. For the period beginning October 1, 2012, the Veteran's prostate cancer residuals with erectile dysfunction have been manifested by stress incontinence, nocturia, and daily urinary frequency and urine leakage requiring the use of an appliance, as well as the use of absorbent materials which must be changed more than four times a day.  


CONCLUSIONS OF LAW

1. The discontinuance of the 100 percent evaluation, effective September 1, 2006, for prostate cancer residuals with erectile dysfunction was proper. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105 (e), 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2017).

2. The criteria for establishing a 60 percent evaluation, but no higher, for the period from October 1, 2012, for prostate cancer residuals with erectile dysfunction, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction and Increased Rating Claim for Prostate Cancer

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

In this case, the Veteran was granted service connection for his prostate cancer with erectile dysfunction, which was evaluated as 100 percent disabling from September 24, 2010 through October 1, 2012, at which time it was evaluated as 40 percent disabling based on his prostate cancer residuals, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system (i.e., prostate cancer) is assigned a 100 percent evaluation.  However, a Note following that Diagnostic Code, explains that following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2017). 

In this case, the Veteran was assigned a 100 percent evaluation for his prostate cancer, effective from September 24, 2010, by way of the November 2010 rating decision.  Following the provisions in the Rating Schedule, the Veteran underwent the mandatory VA examination of his prostate cancer in September 2011.  Based on those examination findings, in a February 2012 rating decision, the AOJ proposed to reduce the Veteran's prostate cancer evaluation from 100 percent to 20 percent disabling, as there was no longer any evidence of active malignancy.  The Veteran was informed of that proposed reduction and of his rights to a pre-determination hearing and to submit additional evidence in a February 2012 letter. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood. See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  The rating reduction in this case was procedural in nature and by operation of law. The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105 (e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case. 

Regarding the applicability of the procedural requirements under 38 C.F.R. § 3.105 (e) in this case, the Court has held that if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105 (e) was not required.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105 (e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id. Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.

In this case, the Veteran was in receipt of compensation benefits at the 100 percent rate from September 24, 2010 to October 1, 2012, at which time his compensation benefits was reduced to 40 percent (the disability rating assigned by the AOJ for the Veteran's prostate cancer residuals).  Consequently, the provisions of 38 C.F.R. § 3.105(e) are applicable in the instant case.  

The Board finds that the AOJ satisfied the due process notification requirements under 38 C.F.R. § 3.105 in this case.  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in September 2011.  In the February 2012 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 20 percent on the basis of that examination.  In a February 2012 letter, the Veteran was informed of his rights, including to a predetermination hearing, and that he could submit additional evidence.  Although the Veteran expressed his disagreement with this proposal, and described the extent of his current symptomatology, he did not submit any additional medical evidence in support of his assertions.  After taking into consideration the Veteran's assertions, the AOJ reduced the disability rating for the Veteran's prostate cancer residuals from 100 percent to 40 percent disabling, effective October 1, 2012.  See July 2012 rating decision.  The effective date of the reduction, October 1, 2012, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the July 2012 rating action, as set forth in the applicable VA regulations.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105 (e).

Turning to the question as to whether the Veteran meets the criteria for continued evaluation under Diagnostic Code 7528 for the period beginning October 1, 2012, the Board finds that the evidence in this case does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer. Therefore, the discontinuance of the Veteran's 100 percent evaluation for his prostate cancer was proper in this case.

Private medical records issued from Delaware Valley Urology center, and dated in August 2010, reflect that the Veteran was seen for an "initial consultation for unstaged well differentiated, Gleason score 7 and adenocarcinoma of the prostate."  The physician noted that the tumor markers included a prostate specific antigen (PSA) level of 4.3.  It was further noted that the current diagnosis of prostate cancer was detected by transrectal ultrasound and needle biopsy of the prostate.  

At the September 2011 VA examination, the examiner noted that the Veteran had been diagnosed with prostate cancer in May 2010, at which time he underwent a radical prostatectomy.  She (the examiner) noted that his PSA level following his prostatectomy was negligible at less than 0.1 in June 2011, and currently remained negligible.  The examiner further determined that the Veteran did not have recurrent cancer and had never received radiation or chemotherapy for his prostate cancer.  Based on her review of the records, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having prostate cancer status post prostatectomy without evidence of recurrence.  

At the May 2014 VA examination, the Veteran provided his medical history, and reported that he underwent a suprapubic radical prostatectomy in September 2010 after the biopsy of his prostate revealed evidence of adenocarcinoma.  According to the Veteran, he had not required additional treatment for his prostate cancer since undergoing this procedure in September 2010.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with localized prostate cancer that was currently in remission.  Although private treatment records dated in May 2014 provided a recitation of the Veteran's medical history of, to include his treatment for prostate cancer residuals, his physician noted that when it came to his history of prostate cancer, the Veteran was currently doing well and starting a new job.  

VA treatment records dated from 2016 to 2017 also reflect that the Veteran's prostate cancer was currently in remission.  

Based on the foregoing evidence, the Board finds that discontinuance of the 100 percent evaluation was proper in this case.  In this regard, the Veteran has not reported a recurrence of his prostate cancer, but rather that a higher disability rating is warranted for his residuals.  The Board finds that the evidence provided by the medical professionals in this case, to include the VA examiners, to be the most probative evidence in this case regarding whether, since October 1, 2012, the Veteran has had local recurrence or metastasis of his prostate cancer following his radical prostatectomy.  The overwhelming consensus of that evidence is that there is no local recurrence or metastasis since October 1, 2012.  The Board also notes that there is no evidence since October 1, 2012, that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; or that he had any continued active malignancy of his genitourinary system.  

In conclusion, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy following October 1, 2012.  Nor does the evidence demonstrate that for the period following October 1, 2012, he continued to have any active malignancy of his genitourinary system, or any local recurrence or metastasis of his prostate cancer.  Accordingly, given the lack of recurrence or metastasis of the prostate cancer on or after October 1, 2012, the initial 100 percent rating for prostate cancer was properly discontinued. See 38 C.F.R. § 4.115b, Diagnostic Code 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992). 

Turning to the increased evaluation claim for the Veteran's prostate cancer since discontinuance of his 100 percent evaluation beginning October 1, 2012, the Board finds that a 60 percent evaluation, but no higher, is warranted throughout the appeal period. 

Under Diagnostic Code 7528, the Board is directed to evaluate the Veteran's prostate cancer residuals with erectile dysfunction on the predominance of either renal dysfunction or voiding dysfunction.  As noted below, the Veteran does not appear to demonstrate any renal dysfunction as a result of his radical prostatectomy, but rather asserts a predominance of urinary/voiding dysfunction. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  

Regarding urine leakage, a 20 percent evaluation is warranted when the wearing of absorbent materials which must be changed less than 2 times per day is required.  A 40 percent is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent evaluation is warranted when the use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day is required.  See 38 C.F.R. § 4.115a, Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, and Stress Incontinence (2017). 

Regarding urinary frequency, a 10 percent evaluation is warranted with daytime voiding intervals between 2 and 3 hours, or awakening to void 2 times per night. A 20 percent evaluation is warranted with daytime voiding intervals between 1 and 2 hours, or awakening to void 3 to 4 times per night. A 40 percent evaluation is warranted with daytime voiding intervals of less than an hour, or awakening to void 5 or more times per night.  See 38 C.F.R. § 4.115a, Urinary Frequency (2017).

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

The Veteran maintains that he has experienced urinary problems and residual erectile dysfunction since he underwent a radical prostatectomy in September 2010.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a), however; in the instant case the Veteran has already received SMC under this provision since September 24, 2010. 

At the September 2011 VA examination, the Veteran denied any symptoms of lethargy, weakness, anorexia or weight change.  He did report symptoms of incontinence and added that he wears at least two pads a day throughout a twenty-four hour period.  The Veteran also stated that he urinates three times at night, and every one to two hours during the day.  Upon physical examination of the Veteran, the examiner did not observe any other urinary disorders including signs of malignancy.  The Veteran did report to have erectile dysfunction since his surgery, for which he used medication, and vacuum pump - none of which were reportedly effective.  The Veteran denied ever undergoing dialysis and further denied any other residuals of genitourinary disease.  The examiner noted that he had normal kidney function with a normal BUN and creatinine, and the Veteran's last PSA level in June 2011 was negligible or less than 0.1.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with having prostate cancer status post prostatectomy without evidence of recurrence.  According to the examiner, erectile dysfunction and incontinence are both complications of the Veteran's prostatectomy, "and are a result of and caused by the prostatectomy."  

In his May 2012 statement and his November 2012 NOD, the Veteran, through his attorney, reported that his predominant area of dysfunction was his urinary frequency, and this served as a constant burden on his work and life.  According to the Veteran, his daytime voiding interval is less than one hour and he has to change his absorbent materials frequently throughout the day as a result.  In the September 2013 Informal Conference Report, the Veteran stated that his urinary frequency had increased, as had his use of absorbent materials.  

The Veteran was afforded a VA examination in May 2014, during which time, he provided his medical history and complained of occasional stress incontinence with coughing and sneezing.  The examiner noted that the Veteran was wearing a diaper pad that was dry at the time of the evaluation.  The Veteran also complained of erectile dysfunction which had its onset shortly after he underwent the radical prostatectomy following his prostate cancer diagnosis in 2010.  The examiner noted that the Veteran did not have any voiding dysfunction or a history of recurrent symptomatic urinary tract or kidney infections.  When asked whether the Veteran experienced any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer, the examiner marked that he did not.  The examiner further noted that the Veteran did not experience renal dysfunction due to this condition.  

Private medical records issued from Delaware Valley Urology, and dated in May 2014, documented the fact that the Veteran had been treated for prostate cancer several years prior, and residuals of this disorder included urinary incontinence, urgency, nocturia and post-void dribbling.  However, according to his physician, D.S., D.O., these symptoms did not include a sensation of incomplete bladder emptying or frequency.  The Veteran described his incontinence as moderate in volume, and reported associated symptoms of impotence.  Dr. S. noted that the Veteran's treatment had included a penile clamp due to his ongoing incontinence that occurred on a daily and nightly basis, as well as the difficulty he experienced stopping his stream.  

Subsequent VA treatment records reflect the Veteran's reports of ongoing urinary leakage as a residual to his prostatectomy.   During a number of his VA treatment visits, the Veteran stated that he frequently awakened at night to void.  

Based on the foregoing evidence, the Board finds that a 60 percent evaluation, but no higher, for the Veteran's residuals of prostate cancer, to include his symptoms of stress incontinence, urine leakage and urinary frequency, for the period from October 1, 2012, is warranted.  In this regard, the Veteran has reported ongoing stress incontinence with coughing and sneezing since undergoing the radical prostatectomy in September 2010.  Although the May 2014 VA examiner noted that the Veteran did not have any voiding dysfunction, treatment records issued by Dr. S. at Delaware Valley Urology, and also dated in May 2014, documented the Veteran's complaints and symptoms of urinary frequency, nocturia, incontinence, stress incontinence, and urinary urgency.  These records also reflected that the Veteran had to change his pads three to four times a day, and used a clamp to prevent leakage.  Dr. S., who evaluated the Veteran at the time, expressed familiarity with the Veteran's medical history, and appears to have been one of the physicians who had treated him, at Delaware Valley Urology throughout the years.   

During his hearing, the Veteran testified that he urinates up to seven or eight times a day and two to three times a night.  He also testified that he goes through six or seven pads a day, and his symptoms have continued to deteriorate.  According to the Veteran, he has to try to keep himself dehydrated in order to reduce his urinary frequency.  See Hearing Transcript, pp. 12-14.  

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the severity of his symptoms, to include his use of absorbent materials and, specifically, the changing of his pads more than four times a day and several times at night due to urinary leakage which is a residual of his service-connected prostate cancer.  The Veteran is competent to describe his symptoms, and the frequency at which he has to change his absorbent materials. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In light of the Veteran's hearing testimony, and the May 2014 treatment records issued through the Delaware Valley Urology which supported the Veteran's contentions, and documented his complaints of urinary frequency and urine leakage, and the use of an appliance to assist with his voiding dysfunction, as well as the remainder of the treatment records and examinations reports which reflected the Veteran's ongoing complaints of incontinence throughout the years, the Board resolves reasonable doubt in favor of the Veteran, and finds that his prostate cancer residuals status post radical prostatectomy, to include stress incontinence, urinary frequency, and urine leakage, more closely approximates to a 60 percent evaluation, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.115a, Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, and Stress Incontinence, Urinary Frequency.

As the evidence of record does not show that the Veteran has a penile deformity, he is not entitled to a separate compensable rating under diagnostic Code 7522. While the Veteran has complained of continuing difficulties achieving and maintaining an erection, he has never reported, and the medical records do not demonstrate, a penile deformity.  The medical records also do not show that he suffers from removal of the glans, or removal of half or more of the penis. Indeed, the Veteran's erectile dysfunction is attributed to his September 2010 prostatectomy, rather than as a result of any deformity.  The May 2014 VA examiner noted that the Veteran did not use any medication for his erectile dysfunction, and that physical examination of the penis, testes and epididymis was shown to be normal.  While the Board notes the Veteran needs to demonstrate penile deformity to receive a 20 percent rating under the Diagnostic Code 7522, he in fact already receiving SMC for loss of use of a creative organ due to his impotence under 38 U.S.C. § 1114 (k).

A 60 percent rating is the highest maximum rating assignable for voiding dysfunction based on urine leakage.  In this regard, a rating in excess of 60 percent is not possible based on urinary frequency and obstructed voiding. The Board has also considered whether a higher evaluation is available under other provisions of the code. However, as noted above, the Veteran has exhibited normal renal function throughout the appeal and has never alleged, renal dysfunction as a residual of his prostate cancer.   As such, there is no evidence of renal dysfunction that would warrant a rating in excess of 60 percent throughout the period on appeal

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the  period on appeal. The Board finds that the Veteran's symptoms associated with his prostate cancer residuals with erectile dysfunction, to include stress incontinence, urine leakage and urinary frequency, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's or his attorney's allegations raise the issue of extraschedular consideration. Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


ORDER


The discontinuance of the 100 percent evaluation, effective October 1, 2012, for prostate cancer with erectile dysfunction was proper.

A 60 percent evaluation, but no higher, for prostate cancer with erectile dysfunction, is granted for the period from October 1, 2012, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated. After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his PTSD is required to allow for further development of the record. 

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling.  During his October 2017 hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA examination. When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, a new examination is warranted for the purpose of determining the current severity of the Veteran's service-connected PTSD.   

Also, as noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  During his hearing, the Veteran appeared to suggest that he is no longer able to obtain and/or maintain employment as a result of his PTSD symptoms.  According to the Veteran, most of his jobs have always been solitary in nature due to his psychiatric symptoms.  He explained that he used to work as a psychiatric nurse and prior to this job, he worked as a sale representative for twenty years.  The Veteran testified that he used to visit with three to four clients a day when he worked in sales, and he traveled a great deal between locations, all of which made it easier for him to sustain this type of work.  According to the Veteran, while working as a psychiatric nurse, he had a tendency of irritating his supervisors, and he chose to work the graveyard shift in order to avoid interacting with his fellow co-workers. The Veteran further testified that he retired from this position in September 2015, due, in part, to the fact that he had a difficult time interacting with others as a result of his psychiatric symptoms.  See October 2017 Hearing Transcript, pp. 1-4.  As the claim for a TDIU is dependent upon a determination of the Veteran's claim seeking a higher rating for his service-connected PTSD, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim seeking a higher rating for his PTSD. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.

2.  Obtain all records of VA treatment not already associated with the claims file and associate such records with the claims file.

3.  Send a letter to the Veteran requesting that he identify non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

4. Then, make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD to determine the effect, if any, of this disability on his employability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner is requested to identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner must also comment on any functional impairment caused by the Veteran's PTSD.  

A rationale for all opinions expressed must be provided.

5. Ensure that all requested development is completed. Thereafter, re-adjudicate the issues on appeal, to include entitlement to a TDIU.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affair


